        Case 2:20-cv-00399-JCM-EJY Document 13 Filed 09/14/20 Page 1 of 4



 1 LUCIAN J. GRECO, JR., ESQ.
     Nevada State Bar No. 10600
 2 JARED G. CHRISTENSEN, ESQ.
     Nevada State Bar No. 11538
 3 DELEELA M. WEINERMAN, ESQ.
     Nevada State Bar No. 13985
 4 BREMER WHYTE BROWN & O’MEARA LLP
     1160 N. TOWN CENTER DRIVE
 5 SUITE 250
     LAS VEGAS, NV 89144
 6 TELEPHONE: (702) 258-6665
     FACSIMILE: (702) 258-6662
 7 lgreco@bremerwhyte.com
     jchristensen@bremerwhyte.com
 8 dweinerman@bremerwhyte.com
 9 Attorneys for Defendant,
     JAMES RIVER INSURANCE COMPANY
10
11                               IN THE UNITED STATES DISTRICT COURT
12                                       DISTRICT OF NEVADA
13
14 DARNISHA JOHNSON, an individual,       )             Case No. 2:20-cv-00399-JCM-EJY
                                          )
15              Plaintiff,                )             STIPULATION AND ORDER TO
                                          )             EXTEND DISCOVERY
16       vs.                              )
                                          )             (FIRST REQUEST)
17   JAMES RIVER INSURANCE                )
     COMPANY, an Illinois corporation;    )
18   DOES I through X; and ROE            )
     CORPORATIONS I through X, inclusive, )
19                                        )
                Defendant.                )
20                                        )
21            All of the parties hereto, and for good cause described in this stipulation, and in
22 accord with Local Rule 6-1 and Local Rule 26-4, the parties hereby request this
23 Honorable Court to adopt and approve this stipulated extension to the discovery plan,
24 and continue the discovery deadlines for 60-days as requested herein.
25                                  I.   LOCAL RULE 6-1 IS SATISFIED
26            This is the first request for extension of discovery deadlines filed by the parties.
27 Pursuant to the Joint Discovery Plan and Scheduling Order from April 6, 2020, the
28 following dates govern for purposes of discovery:



     1256.416 4822-2082-9386.1
        Case 2:20-cv-00399-JCM-EJY Document 13 Filed 09/14/20 Page 2 of 4



 1            1. Discovery Cutoff Date:                            November 30, 2020
 2            2. Expert Designations:                              October 1, 2020
 3            3. Rebuttal Expert Designations:                     November 2, 2020
 4            4. Interim Status Report:                            October 1, 2020
 5            5. Dispositive Motions:                              December 30, 2020
 6            6. Joint Pre-Trial Order:                            January 29, 2021
 7            Due to Covid-19, there have been delays in obtaining Plaintiff’s medical records
 8 and conducting additional discovery such as depositions and an Independent Medical
 9 Examination. As such, the parties need additional time to prepare for the disclosure of
10 Initial Experts. Accordingly, the parties are requesting a 60-day extension to all
11 discovery deadlines.
12            The instant request comports with Local Rule 6-1, in that no request is being
13 made after the expiration of the specified period.
14                               I.   LOCAL RULE 26-4 IS SATISFIED
15            The instant request to extend discovery deadlines satisfies the requisites of Local
16 Rule 26-4. Additionally, good cause exists for the extension. Due to Covid-19, there
17 have been delays in obtaining Plaintiff’s medical records and conducting additional
18 discovery such as depositions and the parties require additional time to conduct
19 discovery in preparation for initial expert disclosures. Moreover, additional time is
20 required to conduct any additional written discovery, schedule depositions and an
21 Independent Medical Examination and to complete discovery. As a result, the parties
22 request all discovery deadlines be extended 60-days.
23            Listed below is a statement specifying the discovery completed in this case:
24 Plaintiff’s Rule 26 Initial Disclosures                         April 21, 2020
25 Defendant James River Insurance                                 April 23, 2020
   Company’s Initial Disclosure of Witnesses
26 And Documents Pursuant to FRCP 26(a)(1)
27 Plaintiff’s First Set of Discovery Requests                     May 18, 2020
28
                                                   2

     1256.416 4822-2082-9386.1
         Case 2:20-cv-00399-JCM-EJY Document 13 Filed 09/14/20 Page 3 of 4



 1 Defendant James River Insurance Company’s                       July 7, 2020
   Responses to Plaintiff’s First Set of Requests
 2 For Admission
 3 Defendant James River Insurance Company’s                       July 7, 202
   Responses to Plaintiff’s First Set of Requests
 4 For Production
 5 Defendant James River Insurance Company’s                       July 7, 202
   Responses to Plaintiff’s First Set of
 6 Interrogatories
 7 Defendant James River Insurance Company’s                       August 18, 2020
   First Set of Requests for Admission to Plaintiff
 8 Darnisha Johnson
 9 Defendant James River Insurance Company’s                       August 18, 2020
   First Set of Requests for Production to Plaintiff
10 Darnisha Johnson
11 Defendant James River Insurance Company’s                       August 18, 2020
   First Set of Interrogatories to Plaintiff Darnisha
12 Johnson
13            Due to Covid-19, there have been delays in obtaining all of Plaintiff’s medical
14 records and conducting additional discovery such as depositions and an Independent
15 Medical Examination. As such, it is necessary to extend the discovery deadlines so
16 there is time to procure all relevant records, exchange any additional written discovery,
17 obtain experts, schedule depositions and have Plaintiff undergo an Independent
18 Medical Examination.
19            Finally, under Local Rule 26(4), it is necessary to articulate a proposed schedule
20 for completing all remaining discovery. Defendant James River Insurance Company
21 is requesting an additional 60 days be afforded for discovery.
22            The following deadlines are requested.
23            1. Discovery Cutoff Date:                            January 29, 2021
24            2. Expert Designations:                              November 30, 2020
25            3. Rebuttal Expert Designations:                     December 30, 2020
26            4. Interim Status Report:                            November 30, 2020
27            5. Dispositive Motions:                              March 1, 2021
28 ///
                                                   3

     1256.416 4822-2082-9386.1
        Case 2:20-cv-00399-JCM-EJY Document 13 Filed 09/14/20 Page 4 of 4



 1            6. Joint Pre-Trial Order:                           March 31, 2021
 2            The parties hereby stipulate to the proposed changes in the discovery deadlines.
 3
 4 Dated this 14th day of September, 2020             Dated this 14th day of September, 2020
 5 LOWE LAW GROUP                                     BREMER WHYTE BROWN &
                                                      O’MEARA, LLP
 6
 7
 8
   By: /s/ Eric W. Hinckley                           By: /s/ Deleela M. Weinerman
   Eric W. Hinckley, Esq.                             Lucian J. Greco, Jr, Esq.
 9 Nevada Bar No. 12398                               Nevada Bar No. 10600
10
   Attorney for Plaintiff                             Jared G. Christensen, Esq.
   Darnisha Johnson                                   Nevada Bar No. 11538
11                                                    Deleela M. Weinerman, Esq.
12                                                    Nevada Bar No. 13985
                                                      Attorneys for Defendant,
13                                                    James River Insurance Company
14
15                                            ORDER

16                                    IT IS SO ORDERED:

17
18                                            ____________________________________

19                                            UNITED STATES MAGISTRATE JUDGE
                                                        September 14, 2020
                                              Dated: _____________________________
20
21            The STIPULATION AND ORDER TO EXTEND DISCOVERY (FIRST

22 REQUEST) in 2:20-cv-00399-JCM-EJY was submitted by:
23
     BREMER WHYTE BROWN & O’MEARA LLP

24
     By: /s/ Deleela M. Weinerman
     Lucian J. Greco, Jr, Esq.
25   Nevada State Bar No. 10600
     Jared G. Christensen, Esq.
26   Nevada State Bar No. 11538
     Deleela M. Weinerman
27   Nevada State Bar No. 13985
     Attorneys for Defendant,
28   James River Insurance Company
                                                  4

     1256.416 4822-2082-9386.1
